 1   DYKEMA GOSSETT LLP
     Derek S. Whitefield (165731)
 2   dwhitefield@dykema.com
     Robin H. Jung (271894)
 3

 4
     rjung@dykema.com
     333 South Grand Avenue, Suite 2100
     Los Angeles, CA 90071
                                                       JS-6
     Telephone: (213) 457-1800
 5   Facsimile: (213) 457-1850
 6   Attorneys for Defendant,
     GENERAL MOTORS LLC
 7

 8   LAW OFFICES OF SASHA TYMKOWICZ, A.P.C.
 9   Sasha Tymkowicz, (233903)
     sasha@oclegal.org
10   1800 N. Broadway, Suite 200
11   Santa Ana, CA 92706
     Telephone: 714-835-8866
12   Facsimile: 714-835-8891
13
     Attorneys for Plaintiff,
14   HEAEN ERVIN
15
                               UNITED STATES DISTRICT COURT
16
                          CENTRAL DISTRICT OF CALIFORNIA
17
                                    SOUTHERN DIVISION
18
     HEAVEN ERVIN,                              Case No. 8:18-cv-01525 JVS (KESx)
19
                  Plaintiff,                    Assigned to Hon. James V. Selna
20                                              Courtroom 10C
          v.                                    Magistrate Karen E. Scott
21                                              Courtroom 6D
     GENERAL MOTORS LLC; AND
22 DOES 1 to 50,
                                                ORDER RE STIPULATION FOR
23                Defendants.                   DISMISSAL WITH PREJUDICE
                                                [FED. R. CIV. P. RULE 41(a)]
24

25                                              Complaint Filed: April 18, 2018
26                                              Trial Date: November 5, 2019
27

28

                                            1
               ORDER RE: DISMISSAL WITH PREJUDICE [FED. R. CIV. PROC. § 41(A)]
 1                                        ORDER
 2

 3        Pursuant to the Stipulation of the parties, and good cause showing, it is ordered
 4 by and between the parties to this action through their designated counsel that the

 5 above-captioned action including the Complaint, against all defendants be and

 6 hereby are dismissed with prejudice pursuant to federal Rules of Civil Procedure

 7 Rule 41(a).

 8

 9        IT IS SO ORDERED
10

11

12   Dated: May 06, 2019
13
                                             By:
14                                             Honorable James V. Selna
15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                          2
             ORDER RE: DISMISSAL WITH PREJUDICE [FED. R. CIV. PROC. § 41(A)]
